Citation Nr: 0126005	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-02 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1963 to 
December 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Houston Regional Office 
(RO), which denied service connection for PTSD, headaches, 
and a right leg disability.  

In January 2000, he submitted a notice of disagreement.  In 
it, he expressed disagreement with the RO denial of service 
connection for PTSD only.  He mentioned the two additional 
issues, i.e., headaches and a right leg disability, but only 
in passing and did not indicate an intent to initiate an 
appeal with respect to those issues.  As an appeal was not 
initiate with respect to those issues, they are not presently 
before the Board.  38 C.F.R. §§ 20.200, 20.201, 20.300, 
20.302(a) (2001).  


FINDING Of FACT

The weight of the evidence of record indicates that the 
veteran's PTSD is linked to stressors confronted as a combat 
engineer during active service in Vietnam.


CONCLUSION OF LAW

The veteran's PTSD was incurred on active military service.  
38 U.S.C.A. §§  1110, 1131, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASOND AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained service 
medical records, VA medical records, and private medical 
records.  The veteran was advised of all applicable law and 
regulations, he was afforded a personal hearing before a 
traveling Member of the Board, and the RO issued a 
comprehensive statement of the case.  The Board notes that he 
was not afforded a VA medical examination and opinion as 
mandated by VCAA under certain circumstances; however, such 
examination and opinion were not necessary for the Board to 
reach a favorable outcome in this case.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

Factual Background

Service records indicate that the veteran was a combat 
engineer and served in Vietnam from September to December 
1965.  

On November 1963 report of medical history, he noted nervous 
trouble.  However, the December 1963 induction medical 
examination report reflected no mental or emotional 
disability.  

He did not report any psychiatric or psychological symptom on 
December 1965 report of medical history completed just prior 
to discharge.  Similarly, the discharge medical examination 
report was silent with respect to such disability.  

In May 1999, he filed a claim of service connection for PTSD, 
and in August 1999, he listed several stressors that he 
experienced during service.  He reported a disturbing 
racially motivated incident where he could not eat with the 
other soldiers because a restaurant they visited refused to 
serve him.  He also recounted that combat training for 
Vietnam was upsetting as it entailed being placed under metal 
drums while they were hit with chains.  He also indicated 
that on arrival in Vietnam, he witnessed a severed human 
head.  He reported nightmares related to that incident.  

In his January 2000 notice of disagreement, he stated that he 
had flashbacks, nightmares, disturbed sleep, and cold sweats.  

A December 1999 receipt from Red Oak Psychiatry Associates 
indicated that he visited the facility for an initial 
evaluation.  A second receipt dated later that month 
indicated a diagnosis of PTSD, and he was given a 
prescription for Paxil.  

In August 2001, he testified at a hearing before the 
undersigned to the effect that he had a "bad nerve 
condition."  He stated that he found service stressful on 
induction.  He did not expect to get drafted and referred to 
that time as when the "unpleasantry" began.  Various 
factors turned him into an outcast.  A few months short of 
discharge, he was told that he was being sent to Vietnam.  
That news "took everything out of [him]" because he did not 
know whether he would ever return.  He saw explosions and was 
forced to fight although he explained that he avoided 
violence and did not even like to hunt, and the fighting 
"just knocked [him] down to . . . nothing."  He testified 
that he was scared of snakes but encountered them in Vietnam.  
He stated that he felt "shell shocked" and that his 
symptoms had intensified over time, and that he often awoke 
with his heart pounding after a Vietnam-related nightmare.  

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Hickson v. West, 12 Vet. App. 247 (1999).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, campaign, or 
expedition, the Secretary shall accept as sufficient proof of 
such service connection of any disease or injury alleged to 
have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances of such service, notwithstanding the fact that 
there is no official record of such incurrence in such 
service and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 
1991), 38 C.F.R. § 3.304(d) (2001).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and applicable 
provisions in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993). 
The determination as to whether the veteran engaged in combat 
with the enemy is made, in part, by considering military 
citations that expressly denote as much. Doran v. Brown, 6 
Vet. App. 283 (1994).  However, the Court has recently held 
that the Board may not rely strictly on combat citations or 
the veteran's MOS to determine if he engaged in combat; 
rather, other supportive evidence of combat experience may 
also be accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); West v. Brown, 7 Vet. App. 70 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and consistent with the 
circumstances, conditions, or hardships of such service.  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89.  The veteran's testimony, by itself, cannot, 
as a matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio, 9 Vet. App. at 166.  Further, an opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of a stressor.  Cohen v. Brown, 10 Vet. App. 128 
(1997).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto. 3 8 U.S.C.A. § 1111 (West 1991); 38 
C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

Analysis

According to recent records from Red Oak Psychiatry 
Associates, the veteran has been diagnosed with PTSD.  Thus, 
he has a currently diagnosed disability, a factor necessary 
but not sufficient for the granting of service connection for 
PTSD.  38 C.F.R. §§ 3.30, 3.304(f); Gilpin, supra; Degmetich, 
supra; Moreau, supra.

He testified that his PTSD-related symptoms began during 
service on exposure to severe stressors both before and 
during service in Vietnam.  He also testified that those 
symptoms persisted since service and, indeed, that they had 
grown worse.  Thus, although the Board lacks a medical 
opinion linking his present symptomatology to service, such 
opinion is not necessary in this case, as the medical and 
other evidence convincingly suggests that there has been no 
interruption in his PTSD symptoms since service.  See 
38 U.S.C.A. § 5103A; Bernard, supra.  Because there is a 
clear causal connection between his currently diagnosed PTSD 
and in-service stressors, the second prong of service 
connection for PTSD has been met.  38 C.F.R. § 3.304(f); 
Moreau, supra.  

Finally, in order for service connection for PTSD to be 
granted, there must be credible supporting evidence that the 
claimed in-service stressors actually occurred.  Id.  The 
Board finds his hearing testimony regarding his in-service 
stressors highly credible.  Additionally, it is clear that he 
was trained and performed service as a combat engineer during 
a period of wartime.  As such, because his testimony and 
other written statements concerning stressors that caused his 
PTSD are consistent with the circumstances of his service in 
Vietnam, they will be accepted as accurate,  even though 
there is no written record of their occurrence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  Because there is credible 
evidence that the claimed in-service stressors actually 
occurred, the third prong of service connection for PTSD has 
been satisfied.  38 C.F.R. § 3.304(f); Moreau, supra.  

The Board notes that the veteran, in completing a report of 
medical history in November 1963, indicated he had "nervous 
trouble."  Yet, such was not noted clinically on December 
1963 induction medical examination.  As a psychiatric 
disability was not diagnosed on service entry, the 
presumption of soundness attaches.  U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).  The Board finds no evidence to rebut that 
presumption in this case, as the veteran's diagnosed 
disability is PTSD resulting from service, as opposed to pre-
service origin.  Thus, the veteran has a current disability, 
PTSD, that is linked to his combat service.  38 C.F.R. 
§§ 3.303, 3.304(f).  The evidence weighing in his favor and 
that weighing against his claim of service connection for 
PTSD is at the very least in relative equipoise, see Gilbert, 
supra.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 


